13 Ill. App.2d 132 (1957)
140 N.E.2d 737
Mary E. Hering, Plaintiff-Appellee,
v.
Garlin Hilton, Defendant-Appellant.
Gen. No. 10,093.
Illinois Appellate Court  Third District.
February 26, 1957.
Rehearing denied March 22, 1957.
Released for publication March 22, 1957.
*133 Young & Sullivan, and James E. Murphy, attorneys for Garlin Hilton, defendant-appellant.
Elliott B. Young, and John D. Sullivan, of counsel.
Lybarger & Collins, and Keith F. Scott, attorneys for Mary E. Hering, plaintiff-appellee.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE REYNOLDS.
Reversed.
Not to be published in full.